DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed March 11, 2021.
In view of the Amendment, now entered, the objection of claims 18-19 and the rejection of claims 4-7 under 35 USC 122, as set forth in the Office Action dated 10/07/2020, are withdrawn.
Claims 1, 4-5, 11-13, 15, 18-19, 24, 27, and 31-32 are amended.
Claims 28 and 30 are cancelled.
Claims 1-22, 24-27, 29, and 31-32 are pending.

Allowable Subject Matter
Claims 1-22, 24-27, 29, and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s remarks convincing in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of an electric stimulator being selectively operable in a first activity mode and a second, different activity mode where the stimulation parameters associated with the first and second activity modes are determined by the selected activity mode. US Patent No. 7,899,556 to Nathan is the closest prior art in that it discloses a gait modulation system, but Nathan does not expressly disclose that its selective operating modes are different activities; nor does it disclose that selected operation modes (e.g., gait, training, or returning to standby) select stimulation parameters that are different from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792